Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 27, 2005, which, inter alia, denied defendant Cambo’s motion for summary judgment dismissing the complaint and cross claims by the Calumet defendants, and for the alternative relief of a change of venue on inconvenient forum grounds, unanimously affirmed, without costs.
Notwithstanding its burden in the first instance of showing entitlement to summary judgment on jurisdictional grounds, Cambo failed to demonstrate lack of substantial revenue from interstate or international commerce, or an inability reasonably to anticipate that its allegedly tortious acts would have consequences in this state (see CPLR 302 [a] [3] [ii]). Nor did Cambo demonstrate the requisite hardship to warrant a change of venue pursuant to CPLR 327. Concur—Tom, J.P, Friedman, Sullivan, Catterson and Malone, JJ.